Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

The Information Disclosure Statement submitted by Applicant on August 30th, 2021, September 17th, 2021, March 2nd, 2022 and July 28th, 2022 have been received and fully considered.

Claims 1-18 are pending.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 8, 10-11, 13 and 20 of U.S. Patent No. 11,158,622 (hereinafter U.S. Pat. No. ‘622). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2, 5, 8, 10-11, 13 and 20  of U.S. Pat. No. ‘622 recite similar elements and limitations in claims 1-18 of the present application.
Regarding claims 1-3 and 10 of the present application, claim 1 of U.S. Pat. No. ‘622 recites “A three-dimensional (3D) memory device, comprising: 
a substrate; 
a peripheral circuit above the substrate; 
a memory stack comprising interleaved conductive layers and dielectric layers above the peripheral circuit; 
a P-type doped semiconductor layer above the memory stack; 
an N-well in the P-type doped semiconductor layer; 
a plurality of channel structures each extending vertically through the memory stack into the P-type doped semiconductor layer; 
a conductive layer in contact with upper ends (claimed source ends) of the plurality of channel structures, wherein at least part of the conductive layer is on the P-type doped semiconductor layer; 
a first source contact above the memory stack and in contact with the P-type doped semiconductor layer; and 
a second source contact above the memory stack and in contact with the N-well.”

Regarding claim 4 of the present application, claim 2 of U.S. Pat. No. ‘622 recites “The 3D memory device of claim 1, wherein the P-type doped semiconductor layer comprises polysilicon.”

Regarding claim 5 of the present application, claim 5 of U.S. Pat. No. ‘622 recites “The 3D memory device of claim 4, wherein the conductive layer comprises a metal silicide layer and a metal layer.”
Regarding claim 6 of the present application, claim 8 of U.S. Pat. No. ‘622 recites “The 3D memory device of claim 1, wherein a thickness of the P-type doped semiconductor layer is less than about 50 nm.”

Regarding claim 7 of the present application, claim 13 of U.S. Pat. No. ‘622 recites “The 3D memory device of claim 1, further comprising a bonding interface between the peripheral circuit and the memory stack.”
Regarding claim 8 of the present application, claim 9 of U.S. Pat. No. ‘622 recites “The 3D memory device of claim 1, further comprising an interconnect layer above the first and second source contacts, wherein the interconnect layer comprises a first interconnect in contact with the first source contact, and a second interconnect in contact with the second source contact.”
Claim 10 of U.S. Pat. No. ‘622 recites “The 3D memory device of claim 9, further comprising: 
a first contact through the P-type doped semiconductor layer, wherein the P-type doped semiconductor layer is electrically connected to the peripheral circuit through at least the first source contact, the first interconnect, and the first contact; and 
a second contact through the P-type doped semiconductor layer, wherein the N-well is electrically connected to the peripheral circuit through at least the second source contact, the second interconnect, and the second contact.”

Regarding claim 9 of the present application, claim 11 of U.S. Pat. No. ‘622 recites “The 3D memory device of claim 9, further comprising a third contact through the P-type doped semiconductor layer, wherein the interconnect layer comprises a contact pad electrically connected to the third contact.”

Regarding claims 11-12 and 18 of the present application, claim 20 of U.S. Pat. No. ‘622 recites “A three-dimensional (3D) memory device, comprising: 
a first semiconductor structure comprising a peripheral circuit; 
a second semiconductor structure comprising: 
a memory stack comprising interleaved conductive layers and dielectric layers; 
a P-type doped semiconductor layer; 
an N-well in the P-type doped semiconductor layer; 
a plurality of channel structures each extending vertically through the memory stack into the P-type doped semiconductor layer and electrically connected to the peripheral circuit; and 
a conductive layer comprising a metal silicide layer and a metal layer electrically connecting the plurality of channel structures, and 
a bonding interface between the first semiconductor structure and the second semiconductor structure.”

Regarding claim 13 of the present application, claim 1 of U.S. Pat. No. ‘622 recites “a P-type doped semiconductor layer above the memory stack; 
an N-well in the P-type doped semiconductor layer.”

Regarding claim 14 of the present application, claim 2 of U.S. Pat. No. ‘622 recites “The 3D memory device of claim 1, wherein the P-type doped semiconductor layer comprises polysilicon.”

Regarding claim 15 of the present application, claim 8 of U.S. Pat. No. ‘622 recites “The 3D memory device of claim 1, wherein a thickness of the P-type doped semiconductor layer is less than about 50 nm.

Regarding claim 16 of the present application, claim 9 of U.S. Pat. No. ‘622 recites “claim 9 of U.S. Pat. No. ‘622 recites “The 3D memory device of claim 1, further comprising an interconnect layer above the first and second source contacts, wherein the interconnect layer comprises a first interconnect in contact with the first source contact, and a second interconnect in contact with the second source contact.”
Claim 10 of U.S. Pat. No. ‘622 recites “The 3D memory device of claim 9, further comprising: 
a first contact through the P-type doped semiconductor layer, wherein the P-type doped semiconductor layer is electrically connected to the peripheral circuit through at least the first source contact, the first interconnect, and the first contact; and 
a second contact through the P-type doped semiconductor layer, wherein the N-well is electrically connected to the peripheral circuit through at least the second source contact, the second interconnect, and the second contact.”

Regarding claim 17 of the present application, claim 11 of U.S. Pat. No. ‘622 recites “The 3D memory device of claim 9, further comprising a third contact through the P-type doped semiconductor layer, wherein the interconnect layer comprises a contact pad electrically connected to the third contact.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NISHIDA and LIM et al. are cited to show three dimensional memory having pillar channel structures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30Am to 04:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/TAN T. NGUYEN/Primary Examiner, Art Unit 2827